DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .     
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 8, 12, 17, 19-21, is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0374528 A1 (“Huang”) in view of Non-CE4: Regular merge flag coding (“Yi-Wen”) (Note: Yi-Wen is included in the IDS).
Regarding claim 1, Huang discloses an image decoding method performed by a decoding apparatus (e.g. see video decoder 300), the image decoding method comprising: acquiring image information including inter prediction mode information (e.g. see prediction information syntax elements, e.g. see at least paragraph [0162]) and residual information (e.g. see decoded quantized transform coefficients by entropy decoding unit 302 in Fig. 14 that are then inverse quantized and inverse transformed in 306 and 308, respectively, e.g. see at least paragraphs [0158]-[0159]) through a bitstream (e.g. see encoded video bitstream in at least Fig. 14); generating residual samples based on the residual information (e.g. see residual block associated with the current block, e.g. see at least paragraphs [0158]-[0159]); generating prediction samples of a current block by applying a prediction mode determined based on the inter prediction mode information (e.g. see prediction processing unit 304 generates a prediction block, e.g. see at least paragraphs [0160], [0162]); and  generating reconstructed samples based on the prediction samples and the residual samples (e.g. see reconstruction unit 310 reconstruct the current block, e.g. see at least paragraph [0163]), wherein the inter prediction mode information includes at least one of a first flag related to whether a subblock merge mode is applied (e.g. see merge_subblock_flag 80 in Fig. 12, e.g. see at least paragraph [0115]), a second flag related to whether a regular merge mode is applied (e.g. see triangle_merge_flag 86, e.g. see at least paragraph [0115]) or a third flag related to whether a merge mode with motion vector difference (MMVD) is applied (e.g. see mmvd_merge_flag 82 in Fig. 12, e.g. see at least paragraph [0115]), wherein based on a combined inter-picture merge and intra-picture prediction (CIP) mode being not enabled (e.g. see CIIP_flag 84 in Fig. 12, e.g. see at least paragraph [0115]), a partitioning prediction mode in which prediction is performed by dividing the current block into two partitions being not enabled (e.g. see triangle_merge_flag 86, e.g. see at least paragraph [0115]), a value of the first flag being equal to 0 (e.g. see merge_subblock_flag 80 equal to 0 in Fig. 12, e.g. see at least paragraph [0115]) and a value of the third flag being equal to 0 (e.g. see mmvd_merge_flag 82 equal to 0 in Fig. 12, e.g. see at least paragraph [0115]), the inter prediction mode information includes merge index information (e.g. see merge index, e.g. see at least paragraph [0077]) indicating one of merge candidates included in a merge candidate list (e.g. see merge candidate list, e.g. see at least paragraph [0076]) generated for the regular merge mode (e.g. see regular merge mode, e.g. see at least paragraphs [0077], [0115]), and wherein the prediction samples are generated based on the merge index information (e.g. see prediction processing unit 304 generates a prediction block, e.g. see at least paragraphs [0160], [0162], and see merge index, e.g. see at least paragraph [0077]).    
Although Huang discloses a parsing order, the second flag and the third flag (e.g. see parsing order as shown in the tree in Fig. 12 including the triangle_merge_flag 86 and mmvd_merge_flag 82), it is noted Huang differs from the present invention in that it fails to particularly disclose wherein a parsing order of the second flag precedes a parsing order of the third flag. However, Huang teaches in paragraph [0101] that by categorizing the merge modes by merge mode type and placing higher probability merge modes higher in a binarization tree, relatively efficient signaling and parsing of merge mode types is accomplished leading to a more efficient bandwidth utilization and reduction in processing power consumption and decoding latency. A person having ordinary skill in the art would have no difficulty recognizing to modify the parsing order shown in Fig. 12, for example, parsing the triangular_merge_flag 86 before the mmvd_merge_flag 82 if TMP and REGULAR have higher probability than MMVD for a video data in order to provide efficient signaling and parsing of merge mode types. For example, Yi-Wen teaches wherein a parsing order of the second flag precedes a parsing order of the third flag (e.g. see Table 2 illustrating that Regular Flag is parsed before MMVD Flag).   
Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Huang and Yi-Wen before him/her, to modify the merge mode coding for video coding of Huang with Yi-Wen in order to improve BD-rate.  
Regarding claim 5, Huang further discloses wherein even when a value of the second flag is 0 (e.g. see triangle_merge_flag 86, e.g. see at least paragraph [0115]), the regular merge mode is applied to the current block based on the CIIP mode being not enabled (e.g. see CIIP_flag 84 in Fig. 12, e.g. see at least paragraph [0115]), the partitioning prediction mode being not enabled (e.g. see triangle_merge_flag 86, e.g. see at least paragraph [0115]), the value of the first flag being equal to 0 (e.g. see merge_subblock_flag 80 in Fig. 12, e.g. see at least paragraph [0115]) and the value of the third flag being equal to 0 (e.g. see mmvd_merge_flag 82 in Fig. 12, e.g. see at least paragraph [0115]). 
Regarding claim 17, although Huang further discloses wherein the partitioning prediction mode is available to the current block based on a value of an enabled flag for the partitioning prediction mode being equal to 1 (e.g. see triangle_merge_flag 86 equal to 1, e.g. see at least paragraph [0115]), a slice type is equal to B (e.g. see bi-prediction, e.g. see at least paragraph [0098], and B slice, paragraph [0004]), the value of the first flag being equal to 0 (e.g. see merge_subblock_flag 80 equal to 0 in Fig. 12, e.g. see at least paragraph [0115]), the value of the third flag being equal to 0 (e.g. see mmvd_merge_flag 82 equal to 0 in Fig. 12, e.g. see at least paragraph [0115]), it is noted Huang differs from the present invention in that it fails to particularly disclose a value of the second flag being equal to 0. Yi-Wen however, teaches a value of the second flag being equal to 0 (e.g. see Regular Flag equal 0 for Triangle). The motivation above in the rejection of claim 1 applies here. 
	Regarding claims 8, 12, 19-21, the claims recite analogous limitations to the claims above and are therefore rejected on the same premise. Further, Huang discloses the corresponding video encoder 200 in Fig. 13 and computer-readable medium 110 including at least storage device 112 in Fig. 1 such as DVDs for storing and transmitting the bitstream generated by an image encoding method.  
Claims 4, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Yi-Wen in further view of US 2020/0366901 A1 (“Ye”). 
Regarding claim 4, although Huang discloses the partitioning prediction mode, it is noted Huang differs from the present invention in that it fails to particularly disclose wherein a flag enabling or disabling the partitioning prediction mode is included in a sequence parameter set (SPS) of the image information, and a value of a fourth flag related to whether the partitioning prediction mode is applied is set to 0 based on that the partitioning prediction mode is not enabled. Ye however, teaches wherein a flag enabling or disabling the partitioning prediction mode is included in a sequence parameter set (SPS) of the image information (e.g. see sps_triangle_enabled_flag, e.g. see at least paragraph [0108]), and a value of a fourth flag related to whether the partitioning prediction mode is applied is set to 0 based on that the partitioning prediction mode is not enabled (e.g. see allowTriangle, e.g. see at least paragraph [0108]).  
Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Huang, Yi-Wen and Ye before him/her, to incorporate Ye into the merge mode coding for video coding of Huang as modified by Yi-Wen in order to improve coding efficiency.
	Regarding claim 11, the claim recites analogous limitations to the claim above and is therefore rejected on the same premise. 
Response to Arguments
Applicant's arguments filed 6/16/22 have been fully considered but they are not persuasive.
Applicant asserts on pages 11-12 of the Remarks that “table 2 in Yi-Wen cannot be selectively combined with the signaling method in Paragraph 115 of Huang because they use different signaling structures.”
However, the examiner respectfully disagrees. As noted in the last office action, Huang teaches in paragraph [0101] that by categorizing the merge modes by merge mode type and placing higher probability merge modes higher in a binarization tree, relatively efficient signaling and parsing of merge mode types is accomplished leading to a more efficient bandwidth utilization and reduction in processing power consumption and decoding latency. A person having ordinary skill in the art would have no difficulty recognizing to modify the parsing order shown in Fig. 12, for example, parsing the triangular_merge_flag 86 before the mmvd_merge_flag 82 if TMP and REGULAR have higher probability than MMVD for a video data in order to provide efficient signaling and parsing of merge mode types. An example was provided in the office action referring to Yi-Wen in Table 2 showing an example when Regular mode has higher probability than MMVD (and Triangle) and is therefore parsed before MMVD Flag (and Triangle), which is a modification to Table 1 where the Regular mode is indicated by Triangular Flag similar to triangular_merge_flag 86 in Fig. 12 of Huang.  

Applicant further asserts on page 12 that paragraph 115 of Huang and table 1 of Yi-Wen have a problem in that the regular merge mode is frequently used, but the regular merge mode is signaled lastly.
However, the examiner respectfully disagrees. It is noted that the rejection cites Table 2 of Yi-Wen as an example to modify Huang that meets the limitations. 

Applicant also asserts on page 12 that Table 2 of Yi-Wen may cause critical error or reduce coding performance if triangle mode is disabled in a high level syntax for a corner case since no specific mode may be applied to the current block. 
However, the examiner respectfully disagrees. Firstly, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “corner case” and “the regular merge mode is applied as fall back merge mode”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Secondly, it seems Huang in Fig. 12 already discloses that when all are not enabled including triangle_merge that Regular is used.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chen et al., US 2022/0046234 A1, discloses picture prediction method and apparatus, and computer-readable storage medium
Zhang et al., US 2022/0046272 A1, discloses coding of block vectors for intra block copy-coded blocks
Chen et al., US 2021/0400294 A1, discloses system and method for signaling of motion merge modes in video coding
Ahn, US 2021/0321096 A1, discloses method and device for encoding or decoding image
Lee, US 2021/0105499 A1, discloses method for encoding/decoding video signal, and apparatus therefor
Chiang et al., US 2020/0275115 A1, discloses classification for multiple merge tools

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS G GEROLEO whose telephone number is (571)270-7206.  The examiner can normally be reached on M-F 7:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Francis Geroleo/Primary Examiner, Art Unit 2485